DETAILED ACTION
Claims 1-8 are pending. Claims 1-8 are amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on July 27, 2021.  As directed by the amendment: claims 1-8 have been amended.  Thus, claims 1-8 are presently pending in this application.
Applicant’s amendment to the drawings has overcome the drawing objections.
Applicant’s amendment to the specification has overcome the specification objections. 
Applicant’s amendment to the claims has overcome the 35 USC §112(b) rejections.
Applicant’s amendment to the claims has not overcome the 35 USC §103 rejections. 
Response to Arguments
Applicant's arguments filed July 27, 2021 have been fully considered but they are not persuasive.
Applicant argues that Imaizumi fails to disclose or render obvious “a computer configured to acquire sewing data including a sewing order to be referred to in sewing processing, and the computer configured to output a control signal to the actuator so that a plurality of feature patterns of the workpiece are sequentially disposed in an 
With respect to claims 5 and 8 Applicant argues that Yama and Asaba fail to teach or render obvious “a computer configured to output a control signal for controlling a light amount of the light depending on a color of a surface of the workpiece based upon the operation received at the operation panel”.  The examiner respectfully disagrees.  Yamada describes that the CPU adjusts the height, angle, and amount light of the light depending on the button color, and whether dark or light in order to find the shape of the button (see para. 0106, 0126).  It is further noted that claims 5 and 8 do not state that the operation panel receives information from the light, but rather is “configured to receive an operation related to the light” or “with respect to a light”.  Related and with respect to are broad terms and is interpreted as such.  Operations that occur before or after the use of the light are still considered related to the light because . 
Claim Objections
Claim 4 objected to because of the following informalities:  Claim 4 recites “features patterns” which should be “feature patterns”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imaizumi (US 20180258568).
Regarding claim 1, Imaizumi describes a sewing machine (sewing machine 1), comprising: a holding member (embroidery frame 50) configured to be movable while holding a workpiece within a predetermined plane including a sewing position immediately below a needle (needle 7); an actuator configured to move the holding 
The machine of Imaizumi does not explicitly state that a sewing order is part of the sewing data.  Imaizumi does describe that it is configured to include program storage area which is utilized to operate the sewing machine, para. 0032 and the CPU 61 includes color data, thread data and sets layout of second pattern paras. 0042, 0043.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing that the information utilized in Imaizumi would include a sewing order.  For example, the information would include if different threads were utilized and when to utilize the threads which would therefore be considered a sewing order.  

Regarding claim 3, the sewing machine of Imaizumi includes wherein the sewing data includes: position data of a correction point for correcting displacement of a surface of the workpiece (first and second features points, para. 0056, from step s5, s11); position data of an imaging position of a feature pattern of the plurality of feature patterns captured by the camera for calculating a displacement amount of the correction point (CPU 61 sets the layout of second pattern based on the feature points from s5, s11, para. 0056); and an idle feeding amount for moving the correction point to the imaging region (CPU 61 calculates a movement amount of first pattern in second position with respect to the first pattern in the first position, para. 0056).  
Regarding claim 4, the sewing machine of Imaizumi includes a display (LCD 15) configured to display the image data captured by the camera (displays previews of image on LCD 15, para. 0054), the computer is further configured to set a position of a template frame (area 149 and 150) of a feature pattern of the plurality of features patterns (captures a portion of the features, color boundary, para. 0050) and an imaging position thereof on the image data displayed on the display (15, displayed, para. 0050) 
Regarding claim 7, Imaizumi describes a sewing method comprising: capturing, by a camera (image device 50), image data (image data, para. 0030) of a workpiece held by a holding member (embroidery frame 84) which is movable within a predetermined plane (X-Y plane) including a sewing position immediately below a needle (is located below the needle, and is movable); acquiring sewing data (sewing data, embroidery data includes the sewing data, para. 0042) and outputting a control signal to an actuator (motors 83, 84) which moves the holding member (84) so that a plurality of feature patterns of the workpiece are sequentially disposed in an imaging region of the camera based upon the sewing data (frame is moved left and right depending on program input from CPU 61, para. 0034, imaging device 34 captures area below needle bar and therefore the pattern would be disposed on the imaging region as it is formed, which is based on the sewing data).
The machine of Imaizumi does not explicitly state that a sewing order is part of the sewing data.  Imaizumi does describe that it is configured to include program storage area which is utilized to operate the sewing machine, para. 0032 and the CPU 61 includes color data, thread data and sets layout of second pattern paras. 0042, 0043.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing that the information utilized in Imaizumi would include a sewing order.  For example, the information would include if different threads were utilized and when to utilize the threads which would therefore be considered a sewing order.  
Claims 5, 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP5073597) in view of Asaba et al (US 20080006191).
Regarding claim 5, Yamada describes a sewing machine (CPU 15 connected to sewing machine control unit 30 that controls each part of the sewing machine, para. 0056), comprising: a camera (camera 3) configured to be capable of capturing the workpiece (image is acquired, para. 0075); a light (illumination device 7) configured to illuminate the workpiece captured by the camera (illuminates the button); an operation panel (CPU 15, sewing machine control unit 30, interface 20, para. 0056) configured to receive an operation related to the light (receives information regarding the button 2, para. 0056, para. 0106 which related to the light as it influences the position of the light); and a computer (lighting control unit 23, para. 0104) configured to output a control signal for controlling a light amount of the light depending on a color of a surface of the workpiece (adjusted based on color of the button 2, which relates to the light, para. 0055, 0126) based upon the operation received at the operation panel (based on information received via 23, para. 0106).
While Yamada describes a sewing machine, the particular layout is not described such that Yamada does not explicitly describe a holding member configured to be movable while holding a workpiece within a predetermined plane including a sewing position immediately below a needle; an actuator configured to move the holding member.
In related art for sewing machines, Asaba describes a holding member (presser body 21, frame 22) configured to be movable (frame 22 slide with respect to 21, para. 0042) while holding a workpiece (button B) within a predetermined plane including a 
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the sewing machine of Yamada to include the structure and system of Asaba in order to enhance the quality of the buttonhole stitch (para. 0010, Asaba).
Regarding claim 6, the sewing machine of Yamada as modified includes wherein the computer (CPU 15) is further configured to generate initial position data indicating an initial position of a plurality of feature patterns of the workpiece based upon image data captured by the camera (color forward-illuminated image is acquired, shape of button 2 and patterns such as characters and figures are projected, para. 0075), wherein the initial position data defines light amount data of the light for each workpiece (the light amount is determined during the projection, para. 0075, and therefore the position data includes the light amount data, which is determined by the LCD 10, para. 0075, light data, para. 0106).

Regarding claim 8, Yamada discloses a sewing method (sewing machine utilized, para. 0056), comprising: capturing, by a camera (camera 3), image data of a workpiece (capture upper surface, para. 0106), receiving, by an operation panel (CPU 15, sewing machine control unit 30, interface 20, para. 0056), an operation with respect to a light which illuminates the workpiece captured by the imaging device (receives information regarding the button 2, para. 0056, para. 0106 which related to the light as it influences the position of the light); and outputting a control signal for controlling a light 
The method of Yamada does not explicitly describe the workpiece held by a holding member which is movable within a predetermined plane including a sewing position immediately below a needle.
In related art for sewing machines, Asaba describes the workpiece (button B) held by a holding member (presser body 21, frame 22) which is movable (frame 22 slide with respect to 21, para. 0042) within a predetermined plane including a sewing position immediately below a needle (see Fig. 1, workpiece located below the needle).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the sewing machine of Yamada to include the structure and system of Asaba in order to enhance the quality the buttonhole stitch (para. 0010, Asaba)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/PATRICK J. LYNCH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA L HOEY/Primary Examiner, Art Unit 3732